Citation Nr: 1422435	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-27 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to May 14, 2009 for service connection for diabetes mellitus type II with renal insufficiency, to include on the basis of clear and unmistakable error (CUE) in a March 2003 rating decision.

2.  Entitlement to an initial disability rating (evaluation) in excess of 20 percent for diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Carol Avard, Attorney


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1968 to September 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.    

The issue of an effective date prior to May 14, 2009 for service connection for diabetes mellitus type II with renal insufficiency, to include on the basis of CUE in a March 2003 rating decision, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire initial rating period, the Veteran's diabetes mellitus type II with renal insufficiency has been managed by the use of insulin, an oral hypoglycemic agent, and restricted diet; regulation of activities was not required to control diabetes.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent for diabetes mellitus type II with renal insufficiency have not been met or more nearly approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the RO sent the Veteran a letter in July 2009 that detailed the requirements needed to establish service connection for diabetes mellitus type II, including information regarding the assignment of ratings and effective dates.  As this case concerns an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a)  notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The information and evidence that have been associated with the claims file include service treatment records, service personnel records, private treatment records, Social Security Administration (SSA) disability records, an article submitted by the Veteran, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided a VA examination (the report of which has been associated with the claims file) in February 2010.  The Board finds that the VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.     

The Veteran was offered the opportunity to testify before the Board, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.  § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Initial Rating for Diabetes Mellitus Type II

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Assignment of staged ratings has been considered, but found not to be warranted in this case.  

The Veteran is in receipt of a 20 percent disability rating under Diagnostic Code 7913 for diabetes mellitus type II for the entire initial rating period.  Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus where insulin and restricted diet, or; use of oral hypoglycemic agent and restricted diet is required.  A 40 percent rating is warranted where insulin, restricted diet, and regulation of activities is required.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.   A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulations of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

The criteria for rating diabetes mellitus are conjunctive, meaning that each element of the criteria is needed to meet the requirements for the specified evaluation.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007); see also Melson v. Derwinski,      1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Veteran has contended that the service-connected diabetes mellitus type II is worse than the 20 percent disability rating contemplates.  In a May 2010 written statement, the Veteran contended that he is entitled to at least a 40 percent disability rating because he is required to take four insulin shots per day, three similin shots per day, oral medication, and is required to regulate activities.  In a September 2011 substantive appeal (VA Form 9), the Veteran contended that he is on a restricted diet, takes insulin shots four times per day, and takes oral medication.  In a May 2012 written statement, the Veteran contended that he takes four shots of insulin per day, oral medication, and has to watch his diet and stress levels.

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period, an evaluation in excess of 20 percent is not warranted for diabetes mellitus under Diagnostic Code 7913.  The Board finds that for the entire rating period, diabetes mellitus type II has been managed by the use of insulin, an oral hypoglycemic agent, and restricted diet; regulation of activities was not required to control diabetes.  

Private treatment records dated from November 2004 to February 2009 note that the Veteran was prescribed oral medication and insulin and directed to follow a diet and exercise program on a regular basis to manage his diabetes mellitus.  The January 2010 VA examination report notes that the Veteran's takes oral medical and uses insulin to manage his diabetes.  The Veteran reported intermittent blurred vision of the left eye.  The January 2010 VA examination report notes that the Veteran was not instructed to follow a restricted or special diet and was not restricted in ability to perform strenuous activities.  The VA examiner noted no history of diabetes related hospitalization or surgery, pancreatic trauma, diabetes related neoplasm, episodes of hypoglycemia reactions or ketoacidosis.  The VA examiner noted thick calluses at the bottom of the Veteran's feet and cracking of the heels that was not related to diabetes.  The VA examiner noted that the Veteran had renal insufficiency associated with diabetes mellitus based on the Veteran's high levels of blood glucose.  The VA examiner diagnosed the Veteran with hypertension and opined that the Veteran's current hypertension was not a complication of diabetes as the hypertension diagnosis preceded the diagnosis of diabetes mellitus.  In an October 2011 letter, Dr. S.M., a private physician, noted that the Veteran is on a regiment of insulin to manage his diabetes.  Dr. S.M. also noted that the Veteran has renal insufficiency and dyslipidemia (abnormal amount of lipids in the blood).

For the entire initial rating period, the Veteran's diabetes has been managed by the use of insulin, an oral hypoglycemic agent, and restricted diet.  The weight of the evidence of record does not reflect regulation of activities required for control of diabetes mellitus as required for a higher 40 percent rating under Diagnostic Code 7913.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that where a higher rating lists all the criteria for the lower evaluation and additional criteria for the increase, the criteria are conjunctive and must all be shown before an increase is warranted).  Insomuch as the Veteran contended in the May 2010 written statement that he is required to regulate his activities, the Board finds that the evidence from the private treatment records and the January 2010 VA examination report, showing recommended exercise and no restriction of activities, outweighs the Veteran's unsubstantiated and general assertions made for compensation purposes.   

Based on the above, the Board finds that the criteria for a rating in excess of 20 percent under Diagnostic Code 7913 for the diabetes mellitus have not been met or more nearly approximated for any period; therefore the claim must be denied.  See 38 C.F.R. § 4.119.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether the Veteran has any complications associated with the service-connected diabetes mellitus that would allow for a separate compensable evaluation.  38 C.F.R. § 4.119.  First, the January 2010 VA examiner diagnosed the Veteran with hypertension and opined that the Veteran's current hypertension was not a complication of diabetes as the hypertension diagnosis preceded the diagnosis of diabetes mellitus.  The evidence of record does not support, and the Veteran has not otherwise asserted, that his current hypertension is a complication associated with the service-connected diabetes mellitus.

Next, as noted above, the RO granted service connection for diabetes mellitus type II with renal insufficiency in the April 2010 rating decision that is the subject of this appeal.  Renal insufficiency has been rated with the service-connected diabetes mellitus for the entire initial rating period on appeal; thus, the RO has denied a separate rating for renal insufficiency as a complication of diabetes.  Under Diagnostic Code 7541, renal involvement in diabetes mellitus is to be rated as renal dysfunction.  38 C.F.R. §§ 4.115a, 4.115b (2013).  Under the Schedule of Ratings of the Genitourinary System, renal dysfunction is assigned a noncompensable evaluation when there is albumin and casts with a history of acute nephritis, or when hypertension is noncompensable under Diagnostic Code 7101.  The next higher, 30 percent, evaluation is assigned when there is albumin constant or recurring with hyaline and granular casts or red blood cells, when there is transient or slight edema, or when hypertension is at least 10 percent disabling under Diagnostic Code 7101.  38 C.F.R. § 4.115a.  

The Veteran has not contended that he is entitled to a separate compensable rating for the renal insufficiency.  As mentioned above, Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.  In this case, the Board finds that the weight of the evidence is against a grant of a separate compensable evaluation for renal insufficiency.  

First, the weight of the evidence is against a finding that the Veteran's hypertension is at least 10 percent disabling under Diagnostic Code 7101.  Under Diagnostic Code 7101, which addresses hypertensive vascular disease (to include hypertension and isolated systolic hypertension), a 10 percent evaluation is assigned when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or is the minimum evaluation assigned for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104 (2013).  Note (1) to Diagnostic Code 7101 states that hypertension and isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Further, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  Id.    

In this case, for the entire initial rating period on appeal, the Veteran's blood pressure readings have not shown diastolic pressure readings consistently at 100 or more, nor has systolic pressure been consistently at 160 or more.  Indeed, the highest systolic pressure reading has been 145, and the highest diastolic pressure reading has been 90 during the rating period on appeal.  See January 2010 VA examination report.  Moreover, the Veteran's blood pressure readings have not even met the definition of hypertension as defined by Note (1) to Diagnostic Code 7101, as his diastolic pressure has been predominantly below 90, and systolic pressure has not reached 160.  

Next, albumin has not been constant or recurring in urine testing.  Private treatment records note that urine testing conducted in September and December 2006 was negative for protein and blood and showed albumin levels at 4.6 g/dL and 4.7 g/dL (normal listed as 3.5 to 5.5 g/dL), respectively.  Private treatment records note that urine testing conducted in August 2007 showed albumin levels at 4.3 g/dL (normal listed as 3.5 to 5.5 g/dL) and creatinine of 1.0 mg/dL (normal listed as 0.5 to 1.5 mg/dL).  Private treatment records note that urine testing conducted in March 2007 showed albumin levels at 4.6 g/dL (normal listed as 3.5 to 5.5 g/dL) and the sample was negative for protein and blood.  Urine testing on the date of the January 2010 VA examination was negative for protein and blood and showed albumin levels at 4.3 g/dL (normal listed as 3.4 to 4.8 g/dL).  Urine testing conducted in January 2010 noted creatinine, microalbumin, and microalbumin to creatinine ratio within normal reference ranges with albumin levels at 4.2 g/dL (normal listed as 3.5 to 5.0 g/dL) and creatinine at 1.4 mg/dL (normal listed as 0.50 to 1.40 mg/dL).  Finally, no edema has been reported or observed on physical examination.  Based on the above, the Board finds that the weight of the evidence is against a separate disability rating for renal insufficiency.    

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the diabetes mellitus for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's diabetes mellitus type II are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's diabetes mellitus has been manifested by use of insulin and oral medications, and regulation of diet which are specifically provided for under Diagnostic Code 7913.  The criteria also contemplate the Veteran's symptoms of renal insufficiency as a related disorder, not separately compensable.  In this case, comparing the Veteran's disability level and symptomatology of the diabetes mellitus to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the diabetes mellitus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  The January 2010 VA examination report notes that the Veteran retired in 2002 because he was eligible by age or duration of work.  The Veteran has not contended that he is 

unemployed because of his service-connected disabilities and the other evidence of record does not indicate anything contrary; thus, the Board finds that Rice is inapplicable because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.  


ORDER

A higher initial disability rating in excess of 20 percent for the service-connected diabetes mellitus with renal insufficiency, for the entire initial rating period, is denied.


REMAND

Earlier Effective Date for Service-Connected Diabetes Mellitus

In a March 2003 rating decision, the RO denied the Veteran's original claim (filed December 10, 2002) for service connection for diabetes associated with herbicide exposure.  The March 2003 rating decision denied service connection on the basis that the evidence of the record did not show a diagnosis of diabetes mellitus type II and did not show that the Veteran served in Vietnam or was exposed to herbicides during any period of active duty.  The Veteran did not perfect an appeal of the decision or submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2013).  Therefore, the March 2003 rating decision became final and is only subject to reversal or amendment if it contains CUE.  38 C.F.R. § 3.105(a) (2013).  

The Veteran filed a claim to reopen service connection for diabetes mellitus in May 2009.  The RO reopened the Veteran's diabetes mellitus claim, granted service connection in an April 2010 rating decision, and assigned an effective date of May 14, 2009, the date of receipt of the Veteran's claim to reopen.  See 38 U.S.C.A.       § 5110(i) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2013).  The grant of service connection was based on a January 2010 VA examination report that diagnosed the Veteran with diabetes mellitus type II as well as service treatment records that indicated the Veteran received medical treatment at the Unit Dispensary, 1st Bn., 38th Infantry in August 1968 in the demilitarized zone (DMZ) in Korea, noting that herbicide agents were used along the southern boundary of the DMZ between April 1968 and July 1969.  In May 2010, the Veteran filed a notice of disagreement with the effective date assigned and perfected the appeal through a September 2011 substantive appeal (VA Form 9).  

The Board finds that further development is required prior to adjudicating the appeal for an earlier effective date.  See 38 C.F.R. § 19.9 (2013).  In May and July 2009 written statements, through the representative, the Veteran contended that the March 2003 rating decision's finding that the "evidence of record does not show that the veteran served in Vietnam or was exposed to herbicides during military service" was clear and unmistakable error because the Veteran served in Korea (not Vietnam) and was exposed to Agent Orange.  Because the RO has not adjudicated in the first instance the related question of whether the March 2003 rating decision, which denied a claim of service connection for diabetes mellitus, is the product of CUE, the Board finds that this question must be remanded for adjudication of the CUE challenge by the AOJ in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).

Accordingly, the question of whether there was CUE in a March 2003 rating decision is REMANDED for the following action:

Adjudicate the question of clear and unmistakable error in the RO's March 2003 rating decision that denied service connection for diabetes mellitus type II.  Provide the Veteran and the representative with a supplemental statement of the case, and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


